Citation Nr: 1620574	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  12-18 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	David A. Standridge, Jr., Esq.


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel






INTRODUCTION

The Veteran had active duty from October 1967 to June 1969.

This appeal to the Board of Veterans' Appeals  (Board/BVA) is from December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied service connection for PTSD.

In order to better serve the Veteran's stated interests, the Board has broadened the claim as entitlement to service connection for an acquired psychiatric disorder. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a VA Form 9 received in July 2012, the Veteran requested that he be scheduled for a video-conference hearing before the Board.  At the time this appeal was initiated, he was represented by the Disabled American Veterans (DAV).  The Veteran, however, submitted VA Form 21-22a in October 2014 reflecting his new power of attorney as Mr. David A. Standridge, Jr.  In April and May 2016, the RO sent notices of a hearing to take place on Wednesday, May 18, 2016, at 11:00 a.m.  Theses notices, however, were sent to the former representative, DAV, instead of Mr. David A. Standridge, Jr.  A more recent May 2016 letter was sent to the updated power of attorney, but with only a few days' notice for preparation of the May 18, 2016 hearing date.  Accordingly, given the above confusion, the Veteran should be rescheduled for a hearing before the Board on remand.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a video-conference hearing before the Board at his local RO.  He and his representative must be provided proper notice of the hearing date, time, and location.  Copies of all notification must be associated with the claims file.

2. After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




